

116 HR 7862 IH: Efficient Vehicle Leadership Act of 2019
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7862IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Casten of Illinois introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to provide tax incentives and fees for increasing motor vehicle fuel economy, and for other purposes.1.Short title; amendment of 1986 Code(a)Short titleThis Act may be cited as the Efficient Vehicle Leadership Act of 2019.(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.2.Tax credit for fuel-efficient motor vehicles(a)In generalSubpart B of part IV of subchapter A of chapter 1 (relating to other credits) is amended by inserting after section 30D the following new section:30E.Fuel performance rebate(a)Allowance of credit(1)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the amount determined under paragraph (2) with respect to any new qualified fuel-efficient motor vehicle placed in service by the taxpayer during the taxable year.(2)Credit amountWith respect to each new qualified fuel-efficient motor vehicle, the amount determined under this paragraph shall be equal to the product of—(A)the absolute value of the difference between the fuel-economy rating and the reference fuel-economy rating for such motor vehicle for the model year,(B)100, and(C)the applicable amount.(3)Applicable amountFor purposes of paragraph (2)(C), the applicable amount is equal to—(A)in the case of model year 2021—(i)$1,000, or(ii)$2,000, if the fuel-economy rating for such motor vehicle is at least 50 percent more efficient than the reference fuel-economy rating for such motor vehicle as determined under paragraph (2)(A), and(B)in the case of any succeeding model year—(i)$1,500,(ii)$2,500, if the fuel-economy rating for such motor vehicle is at least 50 percent more efficient than the reference fuel-economy rating for such motor vehicle as determined under paragraph (2)(A), or(iii)$3,500, if the fuel-economy rating for such motor vehicle is at least 75 percent more efficient than the reference fuel-economy rating for such motor vehicle as determined under paragraph (2)(A).(b)New qualified fuel-Efficient motor vehicleFor purposes of this section, the term new qualified fuel-efficient motor vehicle means a passenger automobile or light truck—(1)which is treated as a motor vehicle for purposes of title II of the Clean Air Act,(2)which achieves a fuel-economy rating that is more efficient than the reference fuel-economy rating for such motor vehicle for the model year,(3)for which standards are prescribed pursuant to section 32902 of title 49, United States Code,(4)the original use of which commences with the taxpayer,(5)which is acquired for use or lease by the taxpayer and not for resale, and(6)which is made by a manufacturer beginning with model year 2021.(c)Application with other credits(1)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this subsection) that is attributable to property of a character subject to an allowance for depreciation shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under subsection (a)).(2)Refundable personal credit(A)In generalFor purposes of this title, the credit allowed under subsection (a) for any taxable year (determined after application of paragraph (1)) shall be treated as a credit allowable under subpart C for such taxable year (and not allowed under subsection (a)).(B)Refundable credit may be transferred(i)In generalA taxpayer may, in connection with the purchase of a new qualified fuel-efficient motor vehicle, transfer any refundable credit described in subparagraph (A) to any person who is in the trade or business of selling new qualified fuel-efficient motor vehicles and who sold such vehicle to the taxpayer, but only if such person clearly discloses to such taxpayer, through the use of a window sticker attached to the new qualified fuel-efficient vehicle—(I)the amount of the refundable credit described in subparagraph (A) with respect to such vehicle, and(II)a notification that the taxpayer will not be eligible for any credit under section 30D with respect to such vehicle unless the taxpayer elects not to have this section apply with respect to such vehicle.(ii)CertificationA transferee of a refundable credit described in subparagraph (A) may not claim such credit unless such claim is accompanied by a certification to the Secretary that the transferee reduced the price the taxpayer paid for the new qualified fuel-efficient motor vehicle by the entire amount of such refundable credit.(iii)Consent required for revocationAny transfer under clause (i) may be revoked only with the consent of the Secretary.(iv)RegulationsThe Secretary may prescribe such regulations as necessary to ensure that any refundable credit described in clause (i) is claimed once and not retransferred by a transferee.(d)Other definitionsFor purposes of this section—(1)Fuel-economy ratingThe term fuel-economy rating means, with respect to any motor vehicle, the combined fuel-economy rating for such motor vehicle, expressed in gallons per mile, determined in accordance with section 32904 of title 49, United States Code.(2)Model yearThe term model year has the meaning given such term under section 32901(a) of such title 49.(3)Motor vehicleThe term motor vehicle means any vehicle which is manufactured primarily for use on public streets, roads, and highways (not including a vehicle operated exclusively on a rail or rails) and which has at least 4 wheels.(4)Reference fuel-economy ratingThe term reference fuel-economy rating means, with respect to any motor vehicle, the fuel economy standard for such motor vehicle, expressed in gallons per mile, calculated by applying the relevant vehicle attributes to the mathematical function published pursuant to section 32902(b)(3)(A) of title 49, United States Code.(5)Other termsThe terms automobile, passenger automobile, light truck, and manufacturer have the meanings given such terms in regulations prescribed by the Administrator of the Environmental Protection Agency for purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521 et seq.).(e)Special rules(1)Basis reductionFor purposes of this subtitle, the basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit so allowed (determined without regard to subsection (c)).(2)No double benefitNo other credit shall be allowable under this chapter for a new qualified fuel-efficient motor vehicle with respect to which a credit is allowed under this section.(3)Property used by tax-exempt entityIn the case of a vehicle whose use is described in paragraph (3) or (4) of section 50(b) and which is not subject to a lease, the person who sold such vehicle to the person or entity using such vehicle shall be treated as the taxpayer that placed such vehicle in service, but only if such person clearly discloses to such person or entity in a document the amount of any credit allowable under subsection (a) with respect to such vehicle (determined without regard to subsection (c)). For purposes of subsection (c), property to which this paragraph applies shall be treated as of a character subject to an allowance for depreciation.(4)Property used outside United States, etc., not qualifiedNo credit shall be allowable under subsection (a) with respect to any property referred to in section 50(b)(1) or with respect to the portion of the cost of any property taken into account under section 179.(5)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit of any credit allowable under subsection (a) with respect to any property which ceases to be property eligible for such credit (including recapture in the case of a lease period of less than the economic life of a vehicle).(6)Election not to take creditNo credit shall be allowed under subsection (a) for any vehicle if the taxpayer elects to not have this section apply to such vehicle.(7)Interaction with air quality and motor vehicle safety standardsA motor vehicle shall not be considered eligible for a credit under this section unless such vehicle is in compliance with—(A)the applicable provisions of the Clean Air Act for the applicable make and model year of the vehicle (or applicable air quality provisions of State law in the case of a State which has adopted such provisions under a waiver under section 209(b) of the Clean Air Act), and(B)the motor vehicle safety provisions of sections 30101 through 30169 of title 49, United States Code.(8)Inflation adjustmentIn the case of any model year beginning in a calendar year after 2021, each dollar amount in subsection (a)(3)(B) shall be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the model year begins, determined by substituting 2020 for 2016 in subparagraph (A)(ii) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100. (f)Regulations(1)In generalExcept as provided in paragraph (2), the Secretary shall promulgate such regulations as necessary to carry out the provisions of this section.(2)Coordination in prescription of certain regulationsThe Secretary of the Treasury, in coordination with the Secretary of Transportation and the Administrator of the Environmental Protection Agency, shall prescribe such regulations as necessary to determine whether a motor vehicle meets the requirements to be eligible for a credit under this section..(b)Credit allowed against alternative minimum taxSection 38(c)(4)(B) is amended by redesignating clauses (i) through (xii) as clauses (ii) through (xiii), respectively, and by inserting before clause (ii) (as so redesignated) the following new clause:(i)the credit determined under section 30E,.(c)Display of creditSection 32908(b)(1) of title 49, United States Code, is amended—(1)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), and(2)by inserting after subparagraph (D) the following new subparagraph:(E)the amount of the fuel-efficient motor vehicle credit allowable with respect to the sale of the automobile under section 30E of the Internal Revenue Code of 1986 (26 U.S.C. 30E)..(d)Conforming amendments(1)Section 38(b) is amended by striking plus at the end of paragraph (34), by striking the period at the end of paragraph (35) and inserting , plus, and by adding at the end the following new paragraph:(36)the portion of the fuel performance rebate to which section 30E(c)(1) applies..(2)Section 1016(a) is amended by striking and at the end of paragraph (37), by striking the period at the end of paragraph (38) and inserting , and, and by adding at the end the following new paragraph:(39)to the extent provided in section 30E(e)(1)..(3)Section 6501(m) is amended by inserting 30E(e)(6), after 30D(e)(4),.(4)The table of section for subpart C of part IV of subchapter A of chapter 1 is amended by inserting after the item relating to section 30D the following new item:Sec. 30E. Fuel performance rebate..3.Fuel performance fee(a)In generalSection 4064 is amended to read as follows:4064.Fuel performance fee(a)Imposition of tax(1)In generalThere is hereby imposed on the sale by the manufacturer of each fuel guzzler motor vehicle a tax equal to the product of—(A)the absolute value of the difference between the fuel-economy rating and the reference fuel-economy rating for such motor vehicle for the model year,(B)100, and(C)the applicable amount.(2)Applicable amountFor purposes of paragraph (1)(C), the applicable amount is equal to—(A)$1,500,(B)$2,500, if the fuel-economy rating for such motor vehicle is more than 50 percent less efficient than the reference fuel-economy rating for such motor vehicle as determined under paragraph (1)(A), or(C)$3,500, if the fuel-economy rating for such motor vehicle is more than 75 percent less efficient than the reference fuel-economy rating for such motor vehicle as determined under paragraph (1)(A).(b)Fuel guzzler motor vehicleFor purposes of this section—(1)In generalThe term fuel guzzler motor vehicle means a passenger automobile or light truck—(A)which is treated as a motor vehicle for purposes of title II of the Clean Air Act,(B)which achieves a fuel-economy rating that is less efficient than the reference fuel-economy rating for such motor vehicle for the model year,(C)which has a gross vehicle weight rating of not more than 8,500 pounds, and(D)which is made by a manufacturer beginning with model year 2023.(2)Exception for emergency vehiclesThe term fuel guzzler motor vehicle does not include any vehicle sold for use and used—(A)as an ambulance or combination ambulance-hearse,(B)by the United States or by a State or local government for police or other law enforcement purposes, or(C)for other emergency uses prescribed by the Secretary by regulations.(c)Other definitionsFor purposes of this section—(1)Fuel-economy ratingThe term fuel-economy rating means, with respect to any motor vehicle, the combined fuel-economy rating for such motor vehicle, expressed in gallons per mile, determined in accordance with section 32904 of title 49, United States Code.(2)Model yearThe term model year has the meaning given such term under section 32901(a) of such title 49.(3)Motor vehicleThe term motor vehicle means any vehicle which is manufactured primarily for use on public streets, roads, and highways (not including a vehicle operated exclusively on a rail or rails) and which has at least 4 wheels.(4)Reference fuel-economy ratingThe term reference fuel-economy rating means, with respect to any motor vehicle, the fuel economy standard for such motor vehicle, expressed in gallons per mile, calculated by applying the relevant vehicle attributes to the mathematical function published pursuant to section 32902(b)(3)(A) of title 49, United States Code.(5)Other termsThe terms automobile, passenger automobile, light truck, and manufacturer have the meanings given such terms in regulations prescribed by the Administrator of the Environmental Protection Agency for purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521 et seq.).(d)Inflation adjustmentIn the case of any model year beginning in a calendar year after 2023, each dollar amount in subsection (a)(2) shall be increased by an amount equal to—(1)such dollar amount, multiplied by(2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the model year begins, determined by substituting 2022 for 2016 in subparagraph (A)(ii) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100..(b)Conforming amendments(1)The heading for part I of subchapter A of chapter 32 is amended by striking Gas and inserting Fuel.(2)The table of parts for subchapter A of chapter 32 is amended by striking Gas in the item relating to part I and inserting Fuel.(3)The table of sections for part I of subchapter A of chapter 32 is amended by striking Gas in the item relating to section 4064 and inserting Fuel.(4)The heading for subsection (d) of section 1016 is amended by striking gas guzzler tax and inserting fuel performance fee.(5)The heading for subsection (e) of section 4217 is amended by striking gas guzzler tax and inserting fuel performance fee.(6)The heading for subparagraph (B) of section 4217(e)(3) is amended by striking gas guzzler tax and inserting fuel performance fee.(7)Section 4217(e) is amended by striking gas guzzler tax each place it appears and inserting fuel performance fee.